Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-10, in the reply filed on 08/24/2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both [boresight] and [radial thickness].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites “...a conductive loop on the annulus of dielectric, a conductive loop...”. The claim recites two conductive loops which is ambiguous because there is one antenna loop 710 on the dielectric annulus 770 in the disclosure. The Examiner interprets the claims as one conductive loop antenna element for the purpose of examining.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0250484) in view of Rogers et al. (US 2021/0083376, hereby referred as Rogers).   
Regarding claim 1, 
Wang discloses;
A lens integrated beamsteering antenna array with improved scan coverage, the lens integrated beamsteering antenna array comprising (figure 7): 
a dielectric lens having a front surface and a back surface (dielectric layer 62 with front and back surface); and 
an antenna embedded within the dielectric lens proximate to the back surface of the dielectric lens, wherein the antenna is directed towards the front surface of the dielectric lens and is configured to transmit and receive through the dielectric lens and the front surface at a first frequency, and the dielectric lens has a thickness that is configured to allow the antenna array to form an antenna beam within the dielectric lens at the first frequency (antenna 7 embedded within the dielectric lens 62 near the back surface and facing the front surface. See figure 7 and paragraph [0047]). 

Wang does not disclose;
An antenna array.

However, Rogers teaches;
An antenna array (see figure 1, the antenna array 104 near the back surface of the lens 108). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna array, as taught by Rogers, into Wang in order to provide a better characteristic of the antenna such as better gain and directionality.   

Regarding claim 2, 
Wang discloses;
Wherein the thickness is at least equal to a far-field distance from the antenna (figure 7, the thickness of the lens 62 and the distance from the antenna 7).

Wang does not disclose;
An antenna array.

However, Rogers teaches;
An antenna array (see figure 1, the antenna array 104 near the back surface of the lens 108). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna array, as taught by Rogers, into Wang in order to provide a better characteristic of the antenna such as better gain and directionality.   

Regarding claim 3, 
Wang discloses;
Wherein the antenna has an antenna front surface directed towards the front surface of the dielectric lens and an antenna boresight, and the dielectric lens has a dielectric material that causes an antenna beam produced by the antenna to deflect away from the antenna boresight (figure 7, the antenna 7 has a front surface directed toward the front surface of the lens 62).  

Wang does not disclose;
An antenna array.

However, Rogers teaches;
An antenna array (see figure 1, the antenna array 104 near the back surface of the lens 108). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna array, as taught by Rogers, into Wang in order to provide a better characteristic of the antenna such as better gain and directionality.   

Regarding claim 4, 
Wang discloses;
Wherein the antenna is embedded within the dielectric lens by having the antenna front surface physically attached to the back surface of the dielectric lens (figure 7, antenna 7 is embedded within the dielectric lens and the antenna 7 has a front surface attached to the back surface of the lens).  

Wang does not disclose;
An antenna array.

However, Rogers teaches;
An antenna array (see figure 1, the antenna array 104 near the back surface of the lens 108). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna array, as taught by Rogers, into Wang in order to provide a better characteristic of the antenna such as better gain and directionality.   

Regarding claim 5, 
Wang discloses;
Wherein the dielectric lens is a hemispherical dielectric lens and the thickness is a radial thickness from the antenna to the front surface of the dielectric lens (figure 7, antenna 7 is embedded within the hemispherical dielectric lens 62 and thickness from the antenna 7 to the front surface of the lens 62).  

Wang does not disclose;
An antenna array.

However, Rogers teaches;
An antenna array (see figure 1, the antenna array 104 near the back surface of the lens 108). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an antenna array, as taught by Rogers, into Wang in order to provide a better characteristic of the antenna such as better gain and directionality.   

Regarding claim 6, 
Wang as modified does not disclose;
Wherein the dielectric material is polytetrafluoroethylene (PTFE) having a dielectric constant value of approximately 2.1.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the dielectric material is polytetrafluoroethylene (PTFE) having a dielectric constant value of approximately 2.1, into Wang as modified in order to have ability to repel water and oil, and lubricated by the material to smoothly drive into whatever surface you are fastening to, with reduced friction, resulting in less wear on both the screw and the surface, and a longer-lasting, more secure finish, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 7, 
Wang does not disclose;
Wherein the antenna array includes antenna elements that are configured to operate in either right-hand circular polarization or left-hand circular polarization. 
However, Rogers teaches (figure 1);
Wherein the antenna array includes antenna elements (antenna array 104) that are configured to operate in either right-hand circular polarization or left-hand circular polarization (see paragraph [0043]). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna array includes antenna elements that are configured to operate in either right-hand circular polarization or left-hand circular polarization, as taught by Rogers, into Wang in order to provide a better characteristic of the antenna such as better gain and directionality.   

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2021/0250484) in view of Rogers et al. (US 2021/0083376, hereby referred as Rogers) as applied to claim 7 above, and further in view of Puzella et al. (US 2015/0015453, hereby referred as Puzella) and Chau et al. (US Patent No. 6714169, hereby referred as Chau). 
Regarding claim 8, 
As best understood, Wang, as modified, does not disclose;
Wherein each antenna element comprises: a single-pole-double-throw (SPDT) switch; a metallic ground plane having a pair of apertures; an annulus of dielectric on the metallic ground plane; a conductive loop on the annulus of dielectric; a conductive loop; and a pair of vias configured to couple from the SPDT switch through the pair of apertures in the metallic ground plane to the conductive loop, wherein the SPDT switch is configured to select for either via in the pair of vias responsive to a polarization control signal and to drive a first RF signal into the selected one of the vias during a transmission mode of operation.  

However, Puzella teaches;
Wherein each antenna element comprises (the antenna element of figures 1-4): a single-pole-double-throw (SPDT) switch (switches 232, 234. See paragraph [0160]); a metallic ground plane having a pair of apertures (a metallic ground plane with plurality of RF interconnectors/vias. See paragraphs [0022], [0046], [0181] and [0185]); an annulus of dielectric on the metallic ground plane (elements 26 and 30 comprises of plurality of annulus of dielectric substrate above 320b); a conductive patch on the annulus of dielectric (conductive patch 15); a conductive loop; and a pair of vias configured to couple from the SPDT switch through the pair of apertures in the metallic ground plane to the conductive loop, wherein the SPDT switch is configured to select for either via in the pair of vias responsive to a polarization control signal and to drive a first RF signal into the selected one of the vias during a transmission mode of operation (the metallic ground plane with plurality of RF interconnectors/vias. See paragraphs [0022], [0046], [0181] and [0185]. Switches 232 and 234 coorporate to couple a desired one of the two signals with each having a different polarization. See paragraphs [0160]-[0162]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein each antenna element comprises: a single-pole-double-throw (SPDT) switch; a metallic ground plane having a pair of apertures; an annulus of dielectric on the metallic ground plane; a conductive patch on the annulus of dielectric; and a pair of vias configured to couple from the SPDT switch through the pair of apertures in the metallic ground plane to the conductive loop, wherein the SPDT switch is configured to select for either via in the pair of vias responsive to a polarization control signal and to drive a first RF signal into the selected one of the vias during a transmission mode of operation, as taught by Puzella, into Wang as modified in order to have an array antennas adapted for volume production at a relatively low cost and having a relatively low profile and more particularly to radio frequency (RF) circuits and techniques utilized in phased array antennas.

Puzella as modified does not teach;
A conductive loop antenna. 

However, Chau teaches;
A conductive loop antenna (figures 1 and 5, a conductive loop antenna a12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a conductive loop antenna, as taught by Chau, into Wang as modified in order to substitute one known element for another to obtain predictable result which is to have a higher performance integrated radiator/TR module with compact size for use in RF applications. 

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prabhakar US 2021/0151867 discloses an antenna embedded within a dielectric lens. 
Feldman et al. US 2018/0090851 discloses a plurality substrate layers and a plurality of metal layers with an antenna element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845